Citation Nr: 0112453	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of a non-service connected 
disability pension benefits overpayment in the amount of 
$22,922.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1944 to 
November 1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1998 decision by Committee 
on Waivers and Compromises (Committee) of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's request for waiver 
of overpayment of pension benefits in the amount of 
$22,922.00.


REMAND

A review of the claims folder revealed that on March 17, 2000 
the Committee accepted a compromise offer made by the 
appellant to satisfy his debt.  The claims folder gives no 
further indication why the appeal was then forwarded to the 
Board for appellate review.  Therefore, clarification of 
whether the overpayment debt was satisfied is necessary 
before the Board can consider the appeal.

Additionally, if for some reason the debt was not satisfied, 
the Board notes that the appellant's representative has 
raised the question of whether the debt was properly created.  
Where the question of the validity of the debt is asserted, 
this question must be decided by VA prior to making a 
determination on the issue of waiver of indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430, (1991). 

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should clarify and document 
the status of the March 17, 2000 
compromise offer.

2.  The RO should determine whether the 
overpayment at issue in this appeal has 
been properly created and assessed 
against the appellant. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




